The plaintiff in error was convicted in the district court of Adair county for the crime of perjury, and sentenced to serve a term of five years in the state penitentiary. The judgment and sentence was entered on April 16, 1910. An appeal was attempted to be taken by filing in this court September 22, 1911, a petition in error with case-made.
The case-made does not contain the judgment of the trial court. No briefs have been filed and no appearance made on behalf of the plaintiff in error. When the case was called on the regular assignment for final submission the Attorney General moved that the appeal be dismissed for failure to prosecute the same. For the reasons stated, the motion to dismiss the appeal is well taken. The appeal is therefore dismissed and the case remanded to the district court of Adair county with direction to enforce its judgment and sentence therein.
FURMAN, P.J., and ARMSTRONG, J., concur.